 1                                                                  HON. BARBARA J. ROTHSTEIN

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7   HAZEN SHOPBELL, et al.,
                                                          Case No. 2:18-cv-01758-BJR
 8   Plaintiffs,
                                                          STIPULATION FOR ORDER
 9   v.                                                   EXTENDING STAY

10   WASHINGTON STATE DEPARTMENT OF
     FISH AND WILDLIFE; et al.,
11
     Defendants.
12
             WHEREAS on May 21, 2019, over Defendants’ objection, this Court stayed “this litigation
13
     pending resolution of the August 2019 criminal trial” in Pierce County, “until September 19,
14
     2019,” and continued all discovery, trial, and pretrial dates until 120 days thereafter. Dkt. # 59,
15
     at 2.
16
             WHEREAS the Pierce County criminal trial has since been rescheduled until November
17
     12, 2019.
18
             IT IS HEREBY STIPULATED, by and between Plaintiffs and Defendants, through their
19
     respective counsel, that this Court should extend its May 21, 2019, stay for 60 days, until
20
     November 18, 2019, as well as continue all discovery, trial, and pretrial dates for another 60 days.
21
             DATED this 2nd day of October 2019.
22
                                                          GALANDA BROADMAN, PLLC
23
                                                          s/Gabriel S. Galanda
24                                                        Gabriel S. Galanda, WSBA #30331

25   STIPULATION FOR ORDER EXTENDING STAY                                     Galanda Broadman PLLC
     -1                                                                       8606 35th Avenue NE, Ste. L1
                                                                              Mailing: P.O. Box 15146
                                                                              Seattle, WA 98115
                                                                              (206) 557-7509
 1                                          s/Bree R. Black Horse
                                            Bree R. Black Horse, WSBA #47803
 2                                          Attorneys for Plaintiffs
                                            P.O. Box 15146 Seattle, WA 98115
 3                                          (206) 557-7509 Fax: (206) 299-7690
                                            Email: gabe@galandabroadman.com
 4                                          Email: bree@galandabroadman.com

 5                                          ROBERT W. FERGUSON
                                            ATTORNEY GENERAL OF WASHINGTON
 6
                                            s/Eric A. Mentzer
 7                                          Eric A. Mentzer, WSBA # 21243
                                            Attorneys for Defendants
 8                                          7141 Cleanwater Drive SW
                                            P.O. Box 40111
 9                                          Olympia, WA 98504-0111
                                            Email: EricM@atg.wa.gov
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25   STIPULATION FOR ORDER EXTENDING STAY                    Galanda Broadman PLLC
     -2                                                      8606 35th Avenue NE, Ste. L1
                                                             Mailing: P.O. Box 15146
                                                             Seattle, WA 98115
                                                             (206) 557-7509
 1                                              ORDER

 2          Having reviewed the foregoing stipulation and good cause appearing therefore:

 3          IT IS HEREBY ORDERED that this Court’s May 21, 2019, stay of this litigation is

 4   extended for 60 days, until November 18, 2019, and all discovery, trial, and pretrial dates are

 5   continued for another 60 days.

 6          DATED this 7th day of October 2019.

 7

 8

 9                                                      A
                                                        Barbara Jacobs Rothstein
10                                                      U.S. District Court Judge

11

12   PRESENTED BY:
13

14   GALANDA BROADMAN, PLLC
15   By:_________________________
     Gabriel S. Galanda, WSBA #30331
16   Attorney for Plaintiffs
     P.O. Box 15146
17   Seattle, WA 98115
18

19

20

21

22

23

24

25   STIPULATION FOR ORDER EXTENDING STAY                                 Galanda Broadman PLLC
     -3                                                                   8606 35th Avenue NE, Ste. L1
                                                                          Mailing: P.O. Box 15146
                                                                          Seattle, WA 98115
                                                                          (206) 557-7509
